Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Claims 1-14 are presented for examination.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 7:
“ an ESL control means “
“a battery control means”
coupled with the respective functional language 
Arranged for updating said information of said multi-stable display
Arranged for monitoring a remaining power level of said battery
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“an ESL control means”[ page 6 lines 25-30; Page 7, line 10-18] , 
“ a battery control means “[page 6, lines 31-33; Page 7, lines1-2], 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (U.S Patent Application Publication 2012/0013467; hereinafter “Byun”; Reference cited as prior art in previous rejection) in view of Rutkowski et al. (U.S Patent Application Publication 2010/0323431; hereinafter “Rutkowski”) 
Regarding claim 1 Byun discloses, a method for indicating a battery power level of an electronic shelf label (ESL) device comprising a multi-stable display for displaying information, said method comprising [0010; Fig.1]: 
monitoring, by a battery control means of the ESL device, a remaining power level of a battery providing electric power to said ESL [ “the electronic tag 109 includes a battery 208 for supplying power and a battery monitoring unit 210 monitoring the residual amount of a battery.. the battery monitoring unit 210 includes a comparing circuit that measures the battery voltage at each checking period Tchk and compares the battery voltage with the reference voltage Vref to output signals according to the comparison results… ”, 0030]; 
determining by the battery control means if the power level of the battery drops below a first preselected threshold value corresponding to a critical power level, [ “the battery monitoring unit 210 includes a comparing circuit that measures the battery voltage at each checking period Tchk and compares the battery voltage with the reference voltage Vref to output signals according to the comparison results.  The processor unit 202 turns-on the battery warning light 212 during a replacement warning (i.e. Vref is the first preselected threshold value and the voltage below the reference voltage corresponds to a critical power level indicating the need to replace the battery)]
 Further Byun also discloses an ESL control means of the ESL device[ “ The processor unit 202 processes the received product information and transmits it to the display panel 204. “, 0029; “The processor unit 202 turns-on the battery warning light 212 during a replacement warning period Talm until the battery is completed discharged after the battery voltage reaches a reference voltage Vref level to request the replacement of a battery to the field engineer in the store.  Separately, the processor unit 202 transmits the replacement request signals for the battery to the wired/wireless communication converter through the communication interface unit 200.  In this case, even after ..”, 0030; ( i.e the processor unit controls the device  and turns on the battery warning light when the battery voltage drops below the reference voltage)] .

 However Byun does not expressly disclose, a multi-stable display, in response to determining by the battery control means of the power level being below the first preselected threshold: (a) notifying, by the battery control means, an ESL control means of the ESL device,]and (b) updating, by the ESL control means and in response to said notifying, said multi-stable display according to a first predetermined information associated with said critical power level
Rutkowski teaches,
a multi-stable display for displaying information [ “The display device 12 may be any suitable bi-stable display device.”, 0026; ( i.e.  it is well-known in the art that bi-stable displays are multi-stable displays)],
and in response to determining by the battery control means[0003;” a power source monitoring module 203..The primary power source 204, which may be configured as a battery, is configured to provide power to the system controller 202, the secondary controller and the display driver 274”, 0046] of the power level being below the first preselected threshold [ “The power source monitoring module 203 is operable to monitor the output power of the primary power source 204..If the output power level, such as a voltage level, drops below a valid power source power value, the power source monitoring module 203 provides a power source alarm signal 209 to the secondary controller 210.”, 0047]: 
(a) notifying, by the battery control means, a control means of the device[ the power source monitoring module 203 provides the system controller 202 with the power source alarm signal 209 which then instructs the secondary controller 210 to write an error message to the display device 212. However, in other embodiments, the power source alarm signal 209 may be provided by the power source monitoring module 203 directly to the secondary controller 210. “, 0047; ( i.e notifying by the power source monitoring module to the secondary controller of the device)]and 
( i.e updating the display by the  secondary controller of the device)].
Rutkowski also teaches determining, by the battery control means[0003;” a power source monitoring module 203..The primary power source 204, which may be configured as a battery, is configured to provide power to the system controller 202, the secondary controller and the display driver 274”, 0046], if the power level of the battery drops below a first preselected threshold value corresponding to a critical power level [ “The power source monitoring module 203 is operable to monitor the output power of the primary power source 204..If the output power level, such as a voltage level, drops below a valid power source power value, the power source monitoring module 203 provides a power source alarm signal 209 to the secondary controller 210.”, 0047], 

Regarding claims 2, 8, Rutkowski teaches, wherein said first predetermined information is selected from one of a stable state of said multi- stable display, a black image, a color image, a preselected word, and a preselected symbol [0029; 0049; 0054-0055; Fig.11A, Fig.11B].     
Regarding claim 3, Byun teaches, comprising activating an alarm device[ “..On the other hand, if it is determined that the measurement voltage Vchk is smaller than the reference voltage Vref, the electronic tag transmits the replacement request signals to the wired/wireless communication converter for replacing the battery (S406) and turns-on the battery warning light installed in the electronic tag (S408).”, 0034];

 Rutkowski also teaches activating an alarm device[ 0047]
         Regarding claims 4, 10, Byun teaches sending an external central control system arranged for providing label information to said ESL device [0029; “The processor unit 202 turns-on the battery warning light 212 during a replacement warning period Talm  until the battery is completed discharged after the battery voltage reaches a reference voltage Vref level to request the replacement of a battery to the field ( i.e sending control signals to the server until the battery is discharged completely); ‘the electronic tag transmits the replacement request signals to the server (S410) and turns-on the battery warning light installed in the wired/wireless communication converter (S412)”, 0035-0036].  
      Rutkowski teaches the limitations outlined in claims 1 and 7
 However Byun in view of Rutkowski does not expressly disclose sending an out of power message. 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Byun to send an out of power message  as Byun teaches “it is important to replace a battery before the lifespan of a battery has almost ended” [0007] to identify battery replacement with different electronic tags and the electronics tag transmits the replacement request signals to the server[0035-0036] to easily confirm when the battery of the electronic tag needs to be replaced, thereby making it possible to improve the efficiency in the working of replacing the battery[0037]. 
Regarding claims 5, 11, Byun teaches further comprising before the step of determining if the power level of the battery drops below said first preselected threshold value[0030, 0034]:  
3Preliminary Amendment Amendment Dated: February 21, 2019 determining if the power level of the battery drops below a second preselected threshold value selected between 30 - 50% of full power level, and in response thereof[ “ the battery monitoring unit 210 monitors the residual amount of a battery 208, of which the voltage level is gradually lowered from an initial rated voltage Vint as time elapses, at a predetermined checking period Tchk. Although not shown in the Figures, the battery monitoring unit 210 includes a comparing circuit that measures the battery voltage at each checking period Tchk and compares the battery voltage with the reference voltage Vref to output signals according to the com..”, 0030; Fig.3.(i.e.it is apparent that the voltage is compared at different  preselected levels before comparing with a reference voltage as illustrated in Fig.3)], 
 sending a battery status message to an external central control system arranged for providing label information to said ESL device[0030-0031].  
Regarding claims 6, 12 Byun teaches,  determining if the power level of the battery drops below a third preselected threshold value selected between 10 - 29% of full power level, and in response thereof[0030-0031(i.e.it is apparent that the voltage is compared at different  preselected levels before comparing with a reference voltage as illustrated in Fig.3)]: 
updating at least a sub portion of said multi-stable display , while still displaying current label information on said multi-stable display[  [0049; 0054-0055; Fig.11A, Fig.11B]

It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings Rutkowski  to display a second predetermined information associated with a low power level  as Rutkowski teaches upon receiving a power alarm signal the previously written message of the display are cleared and updated with the associated predetermined error message  [0049;0054-0055], to prevent misleading information from being displayed on the bi-stable display  and provide corresponding indications to the user by monitoring bi-stable segment voltage levels, charge pump voltage levels and power levels of a power source to determine whether the device is operating correctly[0025].

Regarding claim 13, Byun teaches ,  wherein said critical power level is selected between 1 - 9% of full power level [ 0030; Fig.3 (i.e. the warning period to identify the battery replacement is monitored until the battery is discharged completely. Hence it is apparent to select the critical power level between 1-9% of full power level)].

Regarding claim 14, Rutkowski teaches, wherein said multi-stable display element comprises e-paper [0002].
Response to Arguments
          a) Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the arguments do not apply to Byun in view of Rutkowski  references being used in the current rejection.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pierce et al., U.S Patent Application Publication 2008/0137386, teaches a solar power system configured for use in a retail environment comprising at least one solar panel, a charge controller, a battery, and various electrical and electronic devices operatively connected to a low-voltage power control and distribution system which may include a Tag Area Controller, a system controller, a low-voltage wire loop, and at least one inductively coupled connector.  At least one electronic shelf label may be powered from the solar power system 
Fujiwara, U.S Patent Application Publication 2014/0380225, teaches n electronic display terminal, a non-transitory computer readable storage medium stored with a program for the electronic display terminal, and a display method. 

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187